DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 and 01/19/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 04/20/2021.  These drawings are accepted.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding: 
A light-emitting device in claim 1 and a display apparatus in 16, particularly in combination with the limitation that the first organic light emission material layer is disposed at a position of a first antinode of the resonance wavelength, and wherein the second organic light emission material layer and the third organic light emission material layer are disposed at a position of a second antinode of the resonance wavelength resonating in the micro cavity; and 
A display apparatus in claim 20, particularly in combination with the limitation regarding a mixture layer that is formed by the second light-emitting dopant material being mixed with the third light-emitting dopant material when the second organic light emission material layer is directly in contact with the third organic light emission material layer, and that is disposed between the second organic light emission material layer and the third organic light emission material layer.
Yoo et al. (US 2019/0363274 A1) teaches a light-emitting device, comprising: a first electrode, an organic light emission layer, and a second electrode, wherein the organic light emission layer comprises a first organic light emission material layer, a second organic light emission material layer, and a third organic light emission material layer (Fig. 1 and related text).  
Joo et al. (US 2019/0198817 A1) teaches a light-emitting device, comprising: a reflective layer comprising a plurality of nanostructures and a second electrode, wherein the reflective layer and the second electrode constitute a micro cavity having a resonance wavelength (Fig. 1 and related text).
Kuma et al. (US 2009/0026921 A1) and Chou et al. (US 2014/0353635 A1) both teach a light-emitting device, comprising: an organic light emission material layer and an antinode of a resonance wavelength (Kuma et al., Figs. 1-4 and related text and Chou et al., Figs. 1-3B and related text).  
However, Yoo et al., Joo et al., Kuma et al., and Chou et al., as the closest prior arts of record, either alone or in combination, do not teach additional limitation discussed above in combination with the light-emitting device or the display apparatus recited in claims 1, 16, and 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL B WHALEN whose telephone number is (571)270-3418.  The examiner can normally be reached on M-F: 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DANIEL WHALEN/
Primary Examiner, Art Unit 2829